— In an action to recover damages for personal injuries allegedly sustained by plaintiff when he fell in a public portion of a multiple dwelling owned and operated by defendants, the plaintiff appeals: (1) from a judgment of the Supreme Court, Kings County, entered December 8, 1959, dismissing the amended complaint; (2) from an order of said court, dated October 8, 1959, granting defendants’ motion to dismiss the amended complaint on the ground that the action is barred by the Statute of Limitations; (3) from an order of said court dated the same day denying plaintiff’s cross motion for judgment by default against defendants and for other relief; and (4) from an order of said court dated the same day denying plaintiff’s cross motion for reargument, of his motion for judgment by default and for other relief. Order granting defendants’ motion to dismiss the amended complaint and order denying plaintiff’s cross motion for judgment by default, affirmed, with one bill of $10 costs and disbursements. No opinion. Appeal from judgment dismissed, without costs, as academic. Appeal from order denying reargument dismissed, without costs. No appeal lies from an order denying reargument. Nolan, P. J., Ughetta, Pette and Brennan, JJ., concur.